Citation Nr: 0819951	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of death of the veteran under the provisions of 38 U.S.C. § 
1151.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  He died in March 1993.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The March 1995 RO decision that denied entitlement to 
service connection for the cause of death of the veteran 
under the provisions of 38 U.S.C. § 1151 is final.

2.  The evidence received since the March 1995 decision is 
duplicative and does not relate to the unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for the cause of death of the veteran under the 
provisions of 38 U.S.C. § 1151.


CONCLUSION OF LAW

Evidence received since the final March 1995 RO decision, 
which denied the claim of entitlement to service connection 
for the cause of death of the veteran under the provisions of 
38 U.S.C. § 1151, is not new and material, and thus the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an October 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to reopen her previously denied claim of 
entitlement to service connection for the cause of death of 
the veteran under the provisions of 38 U.S.C. § 1151 and to 
substantiate a claim for service connection for the cause of 
the veteran's death under 38 U.S.C. § 1151, as well as the 
basis for the prior denial.  The letter also advised of what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence in her possession.  The appellant was advised of the 
evidence required to substantiate the elements needed to 
establish service connection for the cause of the veteran's 
death under 38 U.S.C. § 1151 that were found insufficient in 
the prior denial on the merits.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In a March 2008 letter, the RO provided 
notice of the information and evidence needed to establish an 
effective date should entitlement to Dependency and Indemnity 
Compensation be established.  Thereafter, the claim was 
readjudicated in March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, including terminal 
hospital/clinic records, and appellant's lay statements.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, clearly articulating her 
belief that the veteran's death was due to negligence on the 
part of VA.  She was provided with a meaningful opportunity 
to participate in the claims process.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
appellant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The appellant's original claim of entitlement to service 
connection for the cause of death of the veteran under the 
provisions of 38 U.S.C. § 1151 was denied by the RO in a 
March 1995 rating decision on the bases that there was no 
evidence that the veteran died from a disease or injury or an 
aggravation of a disease or injury suffered as a result of 
hospitalization, medical, surgical treatment, or examination, 
and there was no evidence that the VA Medical Center failed 
to timely diagnose or properly treat the condition that 
resulted in the veteran's death.  In the notice of decision 
letter dated in April 1995, the RO advised the appellant of 
the denial of the claim and enclosed VA Form 4107, which 
explained the appellant's procedural and appellate rights.  
The appellant, however, did not appeal the decision and it 
became final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

The evidence of record at the time of the March 1995 rating 
decision included the veteran's service treatment records, VA 
examination reports, private treatment records, and VA 
treatment records, which included the terminal 
hospital/clinic records.  The Certificate of Death showed 
that the veteran died in March 1993 due to urosepsis.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were cardiac ischemia, 
ischemic left lower extremity, and abdominal ileus.  Among 
the appellant's contentions was the belief that VA medical 
personnel failed to provide the veteran with the medication 
he took for his nervous disorder which contributed to his 
death. 

The veteran's claim to reopen was received in February 2005.  
Evidence submitted subsequent to the March 1995 rating 
decision includes another copy of the veteran's death 
certificate and statements from the appellant that she 
believed the hospital care the veteran received from the VA 
Medical Center, including VA's purported failure to 
administer his medication for his nervous condition, resulted 
in his death.  

The additional evidence added to the record since the March 
1995 RO decision is duplicative of evidence previously 
considered by the RO.  There continues to be no medical 
evidence of record that indicates that the veteran's cause of 
death was due to negligence or fault on the part of VA.  
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for the cause of death of the veteran under the 
provisions of 38 U.S.C. § 1151.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the cause 
of death of the veteran under the provisions of 38 U.S.C. § 
1151, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


